UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 December 4, 2008 Date of Report (Date of earliest event reported) AMERICA WEST RESOURCES, INC. (Exact name of Registrant as specified in its charter) Nevada 0-19620 84-1152135 (State of Incorporation) (Commission File Number) (IRS Employer ID Number) 57 West 200 South, Suite 400 Salt Lake City, Utah 84101 (Address of Principal Executive Offices) (801) 521-3292 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13c-4(c)) Item 1.01 Entry into a Material Definitive Agreement Effective December 4, 2008, America West Resources, Inc. (“Company”) and Denly ACI Partners Ltd., a Texas limited partnership (“Partnership”) and Dennis C. von Waaden and Sally A. von Waaden, as Co-Trustees of The von Waaden 2004 Revocable Trust (“Trust”) (the Partnership and the Trust collectively the “Lenders”) agreed to amend that certain Loan Agreement, dated October 9, 2008, by and among the Company and the Lenders (“Loan Agreement”) and that certain Securities Purchase Agreement, dated October 9, 2008 by and between the Company and the Lenders (the “Purchase Agreement”).Pursuant to the amendment to the Loan Agreement, the Company and Lenders agreed to extend the deadline to receive confirmation of the Company’s wholly owned subsidiary, Hidden Splendor, plan of reorganization from December 5, 2008 to December 22, 2008.Pursuant to the amendment to the Purchase Agreement, the Company and Lenders agreed to extend the deadline to close from December 5, 2008 to December 31, 2008. Item9.01 Financial Statements and Exhibits (c)Exhibits The following exhibits are to be filed as part of this 8-K: EXHIBIT NO. IDENTIFICATION OF EXHIBIT 10.1 Amendment No. 2 to the Loan Agreement 10.2 Amendment No. 1 to the Securities Purchase Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICA WEST RESOURCES, INC. Date:December 9, 2008 By: /s/ DAN BAKER Dan Baker Chief Executive Officer 2
